DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3-6, 8-15, and 17-20 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. Benjamin Lehberger on February 14, 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method for intelligent interaction, comprising: 
obtaining a query question of a user; 
obtaining a first query result corresponding to the query question; 
outputting the first query result; 

the push information comprises first prompt information corresponding to the query question, or 
the first prompt information is to prompt that the second query result corresponding to the query question is acquired, and
the second query result includes a query result of a related query question of the query question;

predicting whether the user is satisfied with the first query result prior to presenting the first query result to the user, wherein the predicting comprises:
when the first query result does not comprise an answer corresponding to the query question, predicting that the user is not satisfied with the first query result, and
when the first query result comprises the answer corresponding to the query question, predicting whether the user is satisfied with the first query result according to calculated correlation between the answer and the query question; 
in response to predicting that the user is satisfied with the first query result prior to presenting the first query result to the user, outputting the second prompt information, wherein the second prompt information is to prompt[[:]] whether to output the push information when 

receiving an input of selection information 
determining whether to output the push information according to the selection information


Claim 2. (Cancelled)  
Claim 3. (Previously Presented) The method according to claim 1, wherein the determining whether to output the push information according to the selection information comprises: 
ting the push information when the selection information is positive information; and 
ting the push information when the selection information is negative information.  
Claim 4. (Currently Amended) The method according to claim 1, wherein before the outputting of the second prompt information, the method comprises: 
receiving evaluation information of the user on the first query result; 
performing an emotional analysis on the evaluation information; and 
ting the second prompt information when the evaluation information indicates that the user is not satisfied with the first query result.  
Claim 5. (Currently Amended) The method according to claim 1, wherein before the outputting second prompt information, the method further comprises: 
receiving evaluation information of the user on the first query result; 
performing an emotional analysis on the evaluation information; and 
ting the second prompt information when the evaluation information indicates that the user is satisfied with the first query result
Claim 6. (Currently Amended) The method according to claim 1, wherein the second prompt information is outputted with the first query result corresponding to the query question.  
Claim 7. (Cancelled)  
Claim 8. (Currently Amended) The method according to claim 5, wherein acquisition time of the second query result is a determinable time, and the second prompt information further comprises the acquisition time of the second query result.  
Claim 9. (Currently Amended) The method according to claim 4, wherein before the receiving of the evaluation information of the user on the first query result, the method further comprises: 

the receiving of the evaluation information of the user on the first query result comprises: 
receiving the evaluation information of the user on the answer comprised in the first query result.  
Claim 10. (Currently Amended) The method according to claim 1, wherein before the outputting of the second prompt information, the method further comprises: 
performing an analysis and processing on the query question to obtain a type of the query question; and 
ting the second prompt information according to the type of the query question.  
Claim 11. (Currently Amended) The method according to claim 1, wherein before the outputting of the push information corresponding to the query question after [[a]] the first time period, the method further comprises: Appl. No. 16/671,254 Response to Office Action Page 7 
performing an analysis and processing on the query question to obtain a type of the query question; and 
determining to output the push information corresponding to the query question according to the type of the query question.  
Claim 12. (Currently Amended) The method according to claim 10, wherein before the performing of the analysis and processing on the query question, the method further comprises: 

Claim 13. (Currently Amended) The method according to claim 1, wherein the method is applied to an intelligent device, and the outputting of the push information corresponding to the query question after [[a]] the first time period comprises: 
outputting the push information by at least one of the following ways: 
sending the push information to a control device for controlling the intelligent device; or 
prompting the user by an indicator light of the intelligent device that the push information is received; or 
displaying the push information by a notification page on the intelligent device; or 
playing the push information by a voice.  
Claim 14. (Currently Amended) The method according to claim 13, wherein the playing of the push information by [[a]] the voice comprises: 
playing the push information by the voice, when it is detected that the user uses the intelligent device to make another query for other question again, and does not obtain an answer to the other question or the user is satisfied with the answer to the other question; or[[,]] playing the push information when a preset time of the user is reached.  


Claim 15. (Currently Amended) An apparatus for intelligent interaction, comprising: 
hardware processor and a memory for storing program codes, which, when executed by the hardware processor, cause the hardware processor to: 
obtain a query question of a user; 
obtain a first query result corresponding to the query question; 
output the first query result; 
output push information corresponding to the query question after a first time period, wherein 
the push information comprises first prompt information corresponding to the query question, or 
the first prompt information is to prompt that the second query result corresponding to the query question is acquired, and
the second query result includes a query result of a related query question of the query question;

predict whether the user is satisfied with the first query result prior to presenting the first query result to the user, wherein the predicting comprises:
when the first query result does not comprise an answer corresponding to the query question, predicting that the user is not satisfied with the first query result, and
when the first query result comprises the answer corresponding to the query question, predicting whether the user is satisfied with the first query result according to calculated correlation between the answer and the query question;
in response to predicting that the user is satisfied with the first query result prior to presenting the first query result to the user, outputting the second prompt information, wherein the second prompt information is to prompt[[:]] whether to output the push information when the second query result corresponding to the query question is acquired

receive an input selection information 
determine whether to output the push information according to the selection information

Claim 16. (Cancelled)  
Claim 17. (Currently Amended) The apparatus according to claim 15, wherein the program codes further cause the processor to: 


Claim 18. (Currently Amended) The apparatus according to claim 15, the program codes further cause the processor to: 
receive evaluation information of the user on the first query result; 
perform an emotional analysis on the evaluation information; and 

Claim 19. (Currently Amended) The apparatus according to claim 15, wherein the program codes further cause the processor to: 
receive evaluation information of the user on the first query result; 
perform an emotional analysis on the evaluation information; and 

Claim 20. (Currently Amended) An intelligent device, comprising: 
a hardware processor, 
a memory, 
an audio device and a transceiver, wherein 
the audio device is configured to acquire a voice signal,Appl. No. 16/671,254 Response to Office Action Page 10 
the memory is configured to store instructions, 
s, and the hardware processor is configured to execute the instructions stored in the memory so that the intelligent device performs the method according to claim 1.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Allen et al. (Pub. No. US 2016/0342900) teaches when a result of processing a natural language query is generated, a determination is made as to whether the natural language query or the result has a temporal characteristic. In response, a reminder notification data structure is generated having an associated scheduled reminder notification time for outputting a reminder notification of the result generated for the natural language query. The reminder notification specifies the result generated for the natural language query.
ii)	Jung et al. (Pub. No. US 2018/0046702) teaches receiving application data, receiving a signal including a request for a search service and search word data for the search service, and storing search history data. A first operation is performed based on the search word data in response to the received search service request, control to display a first search result data on a screen, if the displayed first search result data is not valid, the received search word data is added to the search history data, and a second search result data is displayed on the screen by performing a second search based on the search word data included in the search history.

Kogan et al. (Pub. No. US 2018/0060029) teaches interaction between a user and an automated assistant during a dialog between the user and the automated assistant. A graphical and/or audible presentation of search results are provided by the automated assistant for presentation to the user. The adaptation may be in response to attribute(s), of one or more of the search results, referenced in spoken and/or typed textual input provided by the user during the dialog. A user is enabled to provide textual input to navigate the search results within the dialog and within resource and/or interface constraints associated with the dialog when and/or whether search results having certain attributes are provided to the user by the automated assistant.
iv)	Yu et al. (Pub. No. US 2018/0285752) teaches receiving a voice input and/or capturing an image, and analyze the first voice input or the image to determine at least one of a user's intent, emotion, and situation based on predefined keywords and expressions, identifying a category based on the input, selecting first information based on the category, selecting and outputting a first query prompting confirmation of output of the first information, detect a first responsive input to the first query, and when a condition to output the first information is satisfied, output a second query, detecting a second input responsive to the second query, and selectively outputting the first information based on the second input. 
v)	Bharat et al. (Pub. No. US 2005/0165743) teaches customizing a news document associated with a user of a news aggregation service with multiple news source servers storing news content and a remote news aggregation server. The news aggregation server creates a customized news document based on one or more personalized search queries received from a user. The news aggregation server fetches 
vi)	Coyle et al. (Pat. No. US 9,483,535) teaches prompts may perform a variety of functions, such as notifying a user that document families are missing from search results and/or notifying a user that search results have been updated with new documents. Furthermore, prompts may be interactive, such as by allowing a user to indicate (e.g., by checking a box, clicking a button, etc.) that the user wishes to include one or more document families within the search results, refresh search results, and/or perform any other action related to performing a document search.
vii)	Haugen et al. (Pat. No. US 9,904,703) teaches a user may specify topics of interest and prompt the search system to provide corresponding topical search links on, for example, the user's profile page. The search system may update the respective search results pages (for example, at predetermined intervals) and provide an indication when new search results have been identified or retrieved. New search results may correspond to search results that have been received since the search results pages were last updated.




Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1, 3-6, 8-15, and 17-20:
In interpreting the claims discussed in the interview dated 14 February 2022, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                 February 14, 2022